Citation Nr: 1724672	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-06 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder, claimed as due to military sexual trauma (MST).    


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION


The Veteran had active duty service from January 1975 to January 1979. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA). 

As the Veteran has been diagnosed with other psychiatric disorders in addition to PTSD, the Board has recharacterized the Veteran's claim for entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, as set forth on the front page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that her psychiatric symptoms are due physical/sexual assaults and sexual harassment that occurred in service.  Current VA clinical records show a diagnosis of PTSD and major depressive disorder due to MST.  Importantly, service treatment records do show that the Veteran was seen in the mental health clinic while in service in March 1976 and September 1977.  The Board recognizes that the AOJ requested mental health records for 1976 and received a response in July 2011 that such records were not found.  However, no such request was made for any records from 1977.  Moreover, the request was only made under the Veteran's current last name and service records document that the Veteran also went by another last name during this period.  The request was also only made for the United States Air Force Hospital at Plattsburgh Air Force Base.  However, service treatment records document that in 1976, the Veteran was seen at the NCOIC Mental Health Clinic and it is unclear if this clinic is a separate facility.  In sum, it does not appear that all necessary attempts have been exhausted to obtain such records.  As such, the AOJ should make all reasonable attempts, to including contacting the National Personnel Records Center (NPRC) or any other appropriate records repository, to obtain the Veteran's service mental health clinical records.  See 38 C.F.R.  § 3.159(c).

Moreover, the Veteran was afforded a VA examination in November 2012.  The examiner diagnosed PTSD and determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that there was no way to definitively link the Veteran's PTSD to military sexual trauma or to determine if there may have been a pre-existing condition that was exacerbated by the alleged military sexual trauma without resort to speculation.  He continued that there was no direct evidence that MST took place and no indirect evidence such as negative changes in behavior or performance surrounding any particular time frame while she was in the military nor was there any indirect evidence in the form of requests for transfer.  He continued that review of her records indicates other relevant issues such as assault by female service member, a significant positive relationship with male service member and history of childhood exploitation, psychological abuse and suicide attempt, all of which were denied during course of interview.  

The United States Court of Veterans Appeals (Court) has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  In the instant case, the examiner did not offer a clear rationale for his inability to provide an opinion.  

In this regard, the Board notes that, according to the special provisions of 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives concerning the alleged MST to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  That is to say, in these types of cases there is an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996), that after-the-fact medical nexus evidence cannot, as a matter of law, corroborate the occurrence of a noncombat stressor in service.  Indeed it can when, as here, the claim is predicated, in part, on MST.  See Patton v. West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 398-99 (1998).  

Importantly, the examiner failed to address the significance that the Veteran was seen in the mental health clinic during service on at least three occasions.  The examiner also did not consider the Veteran's alcohol use documented in her service treatment records.  He also did not address the VA clinical records documenting a diagnosis of PTSD due to MST. 

A VA psychotherapy record dated in December 2012 also noted that the Veteran barely tolerated the VA examination and felt confused by the examiner and not sure that she was understood.  She also reported significant gastrointestinal issues symptoms before and after the examination, which was noted to be a stress reaction.  The Board finds this significant as the Veteran had numerous gastrointestinal issues in service as well. However, whether such issues documented in service were a manifestation of the Veteran's psychiatric disorder has also not been addressed.     

Moreover, VA clinical records and the VA examiner also appear to indicate that the Veteran has a psychiatric disorder that preexisted service.  VA clinical records also document childhood trauma.  In this regard, the Veteran's entrance examination dated in December 1974 shows that she was evaluated as psychiatrically normal.  Thus, the Veteran is presumed to have been in sound condition with respect to any psychiatric disorders upon entrance into service.  See 38 U.S.C.A. § 1111.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  However, the VA examiner did not clearly offer an opinion as to whether the Veteran had a psychiatric disorder that clearly and unmistakably preexisted service, and if so, whether it was clearly and unmistakably not aggravated in service. 

Further, importantly, although the Veteran has been diagnosed with other psychiatric disorders, primarily major depressive disorder, the VA examiner did not offer an etiological opinion on the Veteran's other acquired psychiatric disorder.  

Thus, given the deficiencies described above, the VA examination is inadequate as the examiner did not appear to consider all of the relevant evidence or, in light of such, provide sufficient rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  As such, the Board finds that this matter should be returned to the AOJ to afford the Veteran another VA examination to determine whether she currently suffers from an acquired psychiatric disorder related to her active service, to include whether there is clear and unmistakable evidence that the Veteran had a pre-existing psychiatric disorder, and whether there is clear and unmistakable evidence that it was not aggravated in service.  

There is some indication that given her stress level at the time of the VA examination, the Veteran may not have been forthcoming with respect to all of her pre-service and in-service stressors.  The Veteran is reminded of her duty to cooperate with a VA examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991) (noting that the duty to assist is not a one-way street).
 
As a final matter, the record indicates that the Veteran receives continuing treatment at the VA for her psychiatric disorder.  The most recent VA treatment records associated with the Veteran's electronic record are dated from August 2016.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from August 2016 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1. Obtain from the NPRC or any other appropriate records repository all service mental health clinical records of the Veteran.  

Note: The Veteran had a different last name while she was in service, and record show she was treated at the NCOIC Mental Health Clinic in 1976.  She was also treated in 1977.

2.  Obtain the Veteran's VA treatment records from August 2016 to the present.  

3.  Afford a VA examination to the Veteran conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of her acquired psychiatric disorder.  The record should be made available.  The examiner should respond to the following:

A)  Clearly delineate all currently diagnosed psychiatric disorders.  

B)  With respect to each diagnosed psychiatric disorder, is there clear and unmistakable evidence that the disorder pre-existed service?  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

C) If the Veteran's PTSD did not preexist service, whether such PTSD is the result of her claimed in-service stressors pertaining to harassment, assault, mistreatment and/or sexual assault. 

D)  For each currently diagnosed acquired psychiatric disorder other than PTSD that did not preexist service, whether it is at least as likely as not that any such disorder is related to the Veteran's service. 

A rationale for all opinions expressed should be provided. 

4.  Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




